Case 1:20-cv-21640-KMW Document 16 Entered on FLSD Docket 04/20/2020 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION

  ANTOINE EMMANUEL,

        Petitioner,

  v.                                                 Case No. 4:20cv53-TKW-MAF
  WILLIAM BARR, et al.,

        Respondents.
                                             /

                                       ORDER

        This case is before the Court based upon the magistrate judge’s Report and

  Recommendation (Doc. 11). No objections to the Report and Recommendation

  were filed. Having reviewed the Report and Recommendation and the case file, I

  agree with the magistrate judge’s determination that this case should be transferred

  to the Southern District of Florida where Petitioner is being detained.

        Accordingly, it is ORDERED that:

        1.     The magistrate judge’s Report and Recommendation is adopted and

               incorporated by reference in this Order.

        2.     This case is TRANSFERRED to the Southern District of Florida.

        DONE and ORDERED this 20th day of April, 2020.

                                    T. Kent Wetherell, II
                                  T. KENT WETHERELL, II
                                  UNITED STATES DISTRICT JUDGE
